Case: 20-50002     Document: 00515759806         Page: 1     Date Filed: 02/26/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-50002
                                                                       February 26, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Trinidad Del Carpio Frescas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:14-CR-1237-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          A federal jury convicted Roberto Trinidad Del Carpio Frescas of 24
   counts of wire fraud and 10 counts of money laundering. See United States v.
   Del Carpio Frescas, 932 F.3d 324, 327 (5th Cir. 2019). He now appeals the
   above-Guidelines sentences for wire fraud the district court imposed on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50002      Document: 00515759806          Page: 2   Date Filed: 02/26/2021




                                    No. 20-50002


   remand. According to Del Carpio Frescas, the (24) concurrent 216-month
   sentences for wire fraud are substantively unreasonable. He asserts that
   within-Guidelines sentences would afford just punishment and properly
   account for the nature, circumstances, and seriousness of the offenses,
   including the hardship suffered by the victims and his role in the offenses.
   He further asserts that within-Guidelines sentences would avoid
   unwarranted sentencing disparities and account for his history and
   characteristics. Finally, he contends that data shows within-Guidelines
   sentences are sufficient to afford deterrence and protect the public in cases
   of first-time offenders and that the above-Guidelines sentences the district
   court imposed failed to account for the mitigating aspects of his case. We
   review the substantive reasonableness of Del Carpio Frescas’s sentences for
   abuse of discretion, and we find none here. See Gall v. United States, 552 U.S.
   38, 51 (2007).
          Del Carpio Frescas does not show that the upward variance fails to
   account for a factor that should have received significant weight, gives
   significant weight to an irrelevant or improper factor, or represents a clear
   error in balancing the 18 U.S.C. § 3553(a) factors. See United States v.
   Nguyen, 854 F.3d 276, 283 (5th Cir. 2017). Indeed, the district court saw and
   heard the evidence and balanced each of the § 3553(a) factors to determine
   Del Carpio Frescas’s sentences. And “[w]e must give due deference to the
   district court’s decision that the § 3553(a) factors, on a whole, justify the
   extent of the variance.” Id. Moreover, “a district court may rely upon
   factors already incorporated by the Guidelines to support a non-Guidelines
   sentence.” United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008)
   (citation omitted). For these reasons, Del Carpio Frescas has not shown an
   abuse of discretion. See Gall, 552 U.S. at 51; Nguyen, 854 F.3d at 283.




                                         2
Case: 20-50002     Document: 00515759806          Page: 3   Date Filed: 02/26/2021




                                   No. 20-50002


          We are also not persuaded that the district court misunderstood the
   relevant Guidelines-range calculations at the sentencing hearing on remand.
   There was no error in that regard, plain or otherwise.
          AFFIRMED.




                                         3